 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3001 
 
AN ACT 
To award a Congressional Gold Medal to Raoul Wallenberg, in recognition of his achievements and heroic actions during the Holocaust. 
 
 
1.Short titleThis Act may be cited as the Raoul Wallenberg Centennial Celebration Act .  
2.FindingsThe Congress finds as follows: 
(1)Raoul Wallenberg was born in Europe on August 4, 1912, to Swedish Christian parents.  
(2)In 1935, he graduated from the University of Michigan in Ann Arbor, completing a five-year program in three-and-a-half years.  
(3)In a letter to his grandfather, Wallenberg wrote of his time in America: I feel so at home in my little Ann Arbor that I’m beginning to sink down roots here and have a hard time imagining my leaving it. … Every now and then I feel strange when I think about how tiny my own country is and how large and wonderful America is..  
(4)Raoul returned to Sweden, where he began a career as a businessman, and afterwards, a Swedish diplomat.  
(5)In 1936, Raoul’s grandfather arranged a position for him at the Holland Bank in Haifa, Palestine. There Raoul began to meet young Jews who had already been forced to flee from Nazi persecution in Germany. Their stories affected him deeply.  
(6)He was greatly troubled by the fate of Jews in Europe, confiding to actress Viveca Lindfors the horrific plight of Jews under Nazi Europe.  
(7)Under the direction of President Franklin D. Roosevelt, the War Refugee Board was established in January 1944 to aid civilians that fell victim to the Nazi and Axis powers in Europe.  
(8)One of War Refugee Board’s top priorities was protection of the 750,000 Hungarian Jews still alive.  
(9)It was decided that Raoul Wallenberg, aged 31 at the time, would be most effective in protecting Jews and victims of the Nazis in Hungary under the War Refugee Board. He was recruited by Iver Olsen, an agent for the Office of Strategic Services and sent to Budapest, Hungary, under his official profession as a Swedish diplomat. He was instructed to use passports and other creative means to save as many lives as possible.  
(10)Wallenberg created a new Swedish passport, the Schutzpass, which looked more imposing and official than the actual Swedish passport. He reportedly put up huge place cards of it throughout Budapest to make the Nazis familiar with it. He unilaterally announced that it granted the holder immunity from the death camps. The Schutzpasses alone are credited with saving 20,000 Jewish lives.  
(11)In one example of his heroism, Wallenberg was told of a Nazi plot to round up several thousand Jewish women and acted swiftly to save them. Former Wallenberg staffer, Agnes Adachi, recalls the time when she and other staff, spent the whole night making around 2,000 Schutzpasses before 6 a.m. They were all completed and personally delivered to the women in time to save their lives.  
(12)Using the money the United States put into the War Refugee Board, Wallenberg was able to purchase about thirty buildings, which he used as hospitals, schools, soup kitchens, and safe houses for over 8,000 children whose parents have already been deported or killed.  
(13)Tommy Lapid, a young boy who was staying with his mother in a Swedish safe house (his father was already dead), gave an eyewitness account of how his family was helped by Wallenberg and the War Refugee Board: One morning, a group of Hungarian Fascists came into the house and said that all the able-bodied women must go with them. We knew what this meant. My mother kissed me and I cried and she cried. We knew we were parting forever and she left me there, an orphan to all intents and purposes. Then two or three hours later, to my amazement, my mother returned with the other women. It seemed like a mirage, a miracle. My mother was there—she was alive and she was hugging me and kissing me, and she said one word: Wallenberg..  
(14)Even as the war was coming to a close, Wallenberg remained vigilant and attentive to the people under his care. Adolf Eichmann, the SS colonel charged with the extermination of Jews in Eastern Europe, was determined to exterminate the 70,000 Jews kept as prisoners in a guarded ghetto in Budapest. As soon as Wallenberg heard of the plot, he sent Pal Szalay, an Arrow-Crossman senior official, who defected and turned to Wallenberg. Szalay was sent to speak to General Schmidthuber, who was ordered to spearhead the ghetto extermination in Budapest. Szalay informed Schmidthuber that, seeing as the war was coming to an end, if the planned massacre took place, Wallenberg would see to it personally that Schmidthuber would be prosecuted as a war criminal and hanged. The plans were ultimately abandoned and considered Wal­len­berg’s last big victory.  
(15)Of the 120,000 Hungarian Jews that survived, Raoul Wallenberg, acting under the War Refugee Board, is credited with saving an estimated 100,000 of them in a six-month period.  
(16)Raoul Wallenberg’s fate remains a mystery. In January 13, 1945, he contacted the Russians in an effort to secure food for the Jews under his protection—as he was still working hard to protect them.  
(17)In 1981, President Ronald Reagan made Raoul Wallenberg an honorary citizen of the United States, an honor only previously extended to Winston Churchill.  
(18)These findings show that Raoul Wal­len­berg showed exceptional heroism and bravery with his actions during the holocaust. Working with the War Refugee Board, a United State’s agency, he was able to save about 100,000 Hungarian Jews, many of which were later able to immigrate to the United States.  
(19)Indeed, hundreds of thousands of American Jews can directly or indirectly attribute their own lives to Raoul Wallenberg’s actions during World War II. Many of the people Wallenberg saved have been influential citizens contributing to American institutions and culture, including Congressman Tom Lantos (February 1, 1928–February 11, 2008), Annette Lantos, and the Liska Rebbe, Rabbi Yoizef (Joseph) Friedlander, who carried forth the Liska Hassidic dynasty from Hungary to the United States after being saved by Raoul Wallenberg.  
(20)His actions and character make him an excellent contender for a Congressional Gold Medal in time for the centennial of his birth, to celebrate his achievements and humanitarian accomplishments.  
3.Congressional Gold Medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to the next of kin or personal representative of Raoul Wallenberg, in recognition of his achievements and heroic actions during the Holocaust.  
(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.  
4.Duplicate medalsUnder such regulations as the Secretary of the Treasury may prescribe, the Secretary may strike duplicate medals in bronze of the gold medal struck pursuant to section 3 and sell such duplicate medals at a price sufficient to cover the costs of the duplicate medals (including labor, materials, dies, use of machinery, overhead expenses) and the cost of the gold medal.  
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.  
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.  
6.Authority to use fund amounts; Proceeds of sale 
(a)Authorization of chargesThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act.  
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 4 shall be deposited in the United States Mint Public Enterprise Fund.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
